EXHIBIT 10.3

ASSUMPTION AND JOINDER AGREEMENT TO

SECURITY AND PLEDGE AGREEMENT

With reference to that certain Amended and Restated Security and Pledge
Agreement dated September 26, 2007 (the “Security Agreement”; capitalized terms
used herein without definition have the meanings given in the Security
Agreement) by and among ARCO CAPITAL CORPORATION LTD. on (“ACC”) on the one hand
and LUMINENT MORTGAGE CAPITAL, INC. (“Luminent”) and the Subsidiary Guarantors,
on the other hand:

WHEREAS, Luminent as “Borrower” under that certain Amended and Restated Credit
Agreement dated September 26, 2007 (as amended by that certain First Amendment
to Amended and Restated Credit Agreement dated as of December 7, 2007 as the
same may be further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), and the members of the Luminent Group named
therein as “Guarantors”, have requested that ACC as “Lender” thereunder enter
into a second amendment to the Credit Agreement (the “Second Amendment”); and

WHEREAS, OT REALTY TRUST (the “New Subsidiary Guarantor”) understands that
execution of this Assumption and Joinder Agreement is a condition precedent to
the execution of the Second Amendment;

NOW, THEREFORE, as an inducement to ACC to enter into that Second Amendment, the
New Subsidiary Guarantor agrees to join in the Security Agreement and agrees to
be bound by all of the terms and provisions thereof as a Subsidiary Guarantor.

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 9th day of
May, 2008.

OT REALTY TRUST, as the New Guarantor



      By: /s/ KAREN CHANG



    Name: Karen Chang

Title: SVP, Secretary and Treasurer

